United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3923MN
                                   _____________

United States of America,             *
                                      *
                  Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Richard James Jones, also known as    *
Edward Sloss,                         *       [UNPUBLISHED]
                                      *
                  Appellant.          *
                                _____________

                            Submitted: April 15, 1998
                                Filed: April 27, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

       On appeal, Richard James Jones contends the district court failed to establish a
factual basis for acceptance of Jones's guilty plea for carrying a firearm during and in
relationship to a drug offense. Contrary to Jones's view, the record shows that when
Jones was stopped by the police, he was driving a car he had used during the day, a
handgun was found in the console between the front seats, and at the time of his plea
Jones admitted the handgun "was within readily accessible control by [him and he] also


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
had crack cocaine on [his] body." Thus, when the district court asked for Jones's plea,
he admitted he was "actually guilty" of knowingly carrying a firearm in relation to a
drug trafficking offense. Having reviewed the record and the materials submitted by
the parties, we see no error by the district court. We also conclude that an extended
discussion is unnecessary. We thus affirm Jones's conviction. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-